No. 83-489
                                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                    1984



IN PIATTER OF THE MENTAL HEALTH
OF A.G.,
          Respondent.




APPEAL FROM:                    District Court of the Eighth Judicial District,
                                In and for the County of Cascade,
                                The Honorable Truman Bradford, Judge presiding.


COUNSEL OF RECORD:
      For Appellant:
                                Marcia Birkenbuel, Great Falls, Montana

      For Respondent:
                                Mike Greely, Attorney General, Helena, Montana
                                J. Fred Bourdeau, County Attorney, Great Falls,
                                Montana



                                               --
                                               Submitted on Briefs:    December 15, 1983
                                                            Decided:   March 9, 1984


Filed:       .              %

         $1 , ,*t ,,
          ,            -5
                       %J          ., -2 -<
                                  "t.'\[{.i




                                                                -- -
                                                                 .-
                                               Clerk
Mr. Chief Justice Frank I. Haswell delivered the Opinion of
the Court.
      AG was involuntarily committed to Warm Springs State
Hospital after proceedings in the Cascade County District
Court.     She appeals from the order of commitment.   We affirm.
      On September 21, 1983, AG approached her brother and
repeatedly and con.tinuousl-yasked him if he would ki1.3. her.
He attempted to take her to the hospital, but when she real-
ized where he wa.s taking her, she jumped out of the moving
vehicle.    The car was traveling twenty-five miles per hour at
this time.     AG's intent as she later recounted was to kill
herself.
      AG survived her jump from the car.       At the request of
her brother, the Cascade County Attorney's office filed a
petition to adjudge the appellant seriously mentally ill.
The District Court ordered that AG submit to an examination
by Dr. Ronald Hughes, a psychiatrist.      This doctor testified
that AG suffered from a psychotic mental disorder which he
tentatively     diagnosed   as   schizo-affective   schizophrenia.
When asked at trial whether AG suffered from a serious mental
illness, Dr. Hughes replied, yes, and explained himself as
follows:
              "Well, certainly at the time she was
              admitted to the hospital she was self-
              destructive, although she denied that she
              was making an active attempt upon her own
              life, she would certainly accept any way
              or method that would do it for her, and
              she most likely would not care for her-
              self properly, and she could possibly do
              something that would seriously jeopardize
              her safety. I feel that she also lacks
              the ability to care for herself in a way
              that is practical. and conducive to her
              long-term good health."
      AG in this appeal contests the trial court's finding

that she was seriously mentally ill.        Such a finding is a
prerequisite      to   commitment       to     our    state   hospital   under
section 53-21-127, MCA.            l1   'Seriously mentally        ill' means
suffering from a mental disorder which has resulted in self-
inflicted injury or injury to others or the imminent threat
thereof or which has deprived. the person afflicted of the
ability     to    protect   his         life     or    health."       Section
53-21-102 (14), MCA.
      Under the plain meaning of the statute, AG was properly
found seriously mentally ill.            The finding is consistent with
the testimony of the examining physician on her condition and
there can be no doubt that this condition "resulted in self-
inflicted      injury."     The    appellant's         attempted    vehicular
suicide was sufficient grounds for commitment, and we need
not reach the questions of whether AG posed a threat to
others or was able to care for herself.
      Appellant sugqests that the State failed to meet the
standard of proof required in civil commitment hearings.                  The
particular standard for evidence of imminent. threat of self-
inflicted injury is "overt acts, sufficiently recent in time
as to be material and relevant as to the [person's] present
condition. "     Section 53-21-126 (2), MCA.              AG1s disorder has
resulted in actual self-inflicted injury, rather than the
threat thereof; it is inherently reasonable to apply the same
standard of      proof.     This standard was             satisfied in the
present case.      Appellant jumped out of a moving car with the
intent to kill herself.           This overt act more than satisfies
the relevant standard of proof.
      The order of the District Court is affirmed.



                                                          'Q&lr~1-~a
                                               Chief Justice
We c o n c u r :